IN THE SUPREME COURT OF THE STATE OF NEVADA


SFR INVESTMENTS POOL 1, LLC, A                         No. 82078
NEVADA LIMITED LIABILITY
COMPANY,
Appellant,
vs.
NATIONSTAR MORTGAGE, LLC, A
                                                         FILED
DELAWARE LIMITED LIABILITY                                APR 2 9 2022
COMPANY,                                                 ELIZABETH A. BROWN
                                                      CLERK Of SUPREME COURT
Res • ondent.                                         By
                                                            DEpunt cum




                       ORDER OF AFFIRMANCE
            This is an appeal from a district court order granting summary
judgment in an action to quiet title. Eighth Judicial District Court, Clark
County; Mary Kay Holthus, Judge."
            In a previous appeal, we vacated the district court's summary
judgment in favor of respondent. See SFR Invs. Pool 1, LLC v. Nationstar
Mortg., LLC, No. 75890, 2019 WL 5490994 (Nev. Oct. 24, 2019) (Order
Vacating and Remanding). We did so because we could not determine
whether the district court had addressed the merits of appellant's motion to
strike, which sought to exclude Dean Meyer as a witness and his
accompanying declaration from evidence. Id. at *1.




       'Pursuant to NRAP 34(f)(1), we have determined that oral argument
is not warranted in this appeal.




                                                                    - 13 to 3 8
            On remand, appellant deposed Mr. Meyer, after which both
parties again sought summary judgment and appellant again sought to
strike Mr. Meyer's declaration and supporting documents. The district
court again granted summary judgment for respondent, concluding that
respondent was servicing the loan secured by the first deed of trust on
behalf of Freddie Mac, such that 12 U.S.C. § 4617(j)(3) (2012) (the Federal
Foreclosure Bar) prevented the HOA's foreclosure sale from extinguishing
the deed of trust. Cf. Saticoy Bay LLC Series 9641 Christine View v. Fed.
Nat'l Mortg. Ass'n, 134 Nev. 270, 272-74, 417 P.3d 363, 367-68 (2018)
(holding that the Federal Foreclosure Bar preempts NRS 116.3116 and
prevents an HOA foreclosure sale from extinguishing a first deed of trust
when the subject loan is owned by the Federal Housing Finance Agency or
when the FHFA is acting as conservator of a federal entity such as Freddie
Mac or Fannie Mae). In doing so, the district court denied appellant's
motion to strike, reasoning that respondent's late disclosure of Mr. Meyer
as a witness was harmless in light of appellant's ability on remand to depose
him. NRCP 37(c)(1) (2005) (recognizing that discovery sanctions are not
warranted if an untimely disclosure was harmless).
            Appellant again contends that the district court abused its
discretion by denying its motion to strike and by instead considering Mr.
Meyer's declaration and supporting evidence. See Foster v. Dingwall, 126
Nev. 56, 65, 227 P.3d 1042, 1048 (2010) (reviewing a district court's decision
regarding discovery sanctions for an abuse of discretion); Daisy Tr. v. Wells
Fargo Bank, N.A., 135 Nev. 230, 234, 445 P.3d 846, 850 (2019) (reviewing a
district court's decision to admit evidence for an abuse of discretion). In
particular, appellant contends that even though it was able to depose Mr.




                                      2
Meyer, appellant was still harmed because Mr. Meyer did not produce and
was not prepared to discuss the original promissory note or the loan
servicing agreement between respondent and Freddie Mac. We are not
persuaded by this argument, as Daisy Trust expressly held that production
of these documents is unnecessary. 135 Nev. at 234-36, 445 P.3d at 850-51.
Nor are we persuaded by appellant's related argument that this court's
decision in JPMorgan Chase Bank, National Ass'n v. SFR Investments Pool
1, LLC, 136 Nev. 596, 475 P.3d 52 (2020), "altered the legal landscape such
that Daisy Trust has implicitly been overturned. Accordingly, the district
court was within its discretion to consider Mr. Meyer's declaration and
supporting evidence to support its conclusion that Freddie Mac owned the
loan secured by the deed of trust at the time of the HOA's foreclosure sale.
            Appellant alternatively contends that remand is necessary
because it should be able to seek money damages based on the United States
Supreme Court's opinion in Collins v. Yellen, 141 S. Ct. 1761 (2021).2 We
decline appellant's invitation to remand again, as appellant raised its
Collins-based argument for the first time on appeal, and appellant has not
explained why it was unable to previously make arguments similar to those
asserted by the plaintiffs in Collins. See Old Aztec Mine, Inc. v. Brown, 97
Nev. 49, 52, 623 P.2d 981, 983 (1981) (recognizing that this court need not
consider arguments raised for the first time on appeal); Edwards v.
Emperor's Garden Rest., 122 Nev. 317, 330 n.38, 130 P.3d 1280, 1288 n.38


      2Collins  held that the Housing Economic Recovery Act's for-cause
restriction on the President's ability to remove the FHFA's Director violated
the separation-of-powers doctrine, but also concluded that the Director still
had authority to carry out the functions of the office. 141 S. Ct. at 1788.




                                     3
(2006) (observing that it is appellant's responsibility to present cogent
arguments). Accordingly, we
            ORDER the judgment of the district court AFFIRMED.3



                      .gc.214)11
                        Parraguirre
            ..

                           J.                                      Sr. J.
Cadish




cc:   Hon. Mary Kay Holthus, District Judge
      Hanks Law Group
      Jacqueline A. Gilbert
      Troutman Pepper Hamilton Sanders LLP/Atlanta
      Fennemore Craig P.C./Reno
      Eighth District Court Clerk




      3The Honorable Mark Gibbons, Senior Justice, participated in the
decision of this matter under a general order of assignment.




                                      4